 



Exhibit 10.40.7
AMENDMENT TO
FEDERATED DEPARTMENT STORES, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
        The Federated Department Stores, Inc. Profit Sharing 401(k) Investment
Plan (the “Plan”) is hereby amended, effective as of the date that this document
is signed, by adding a new Section 1.10.6 reading as follows to the end of
Section 1.10 of the Plan.
          1.10.6 Notwithstanding any of the foregoing provisions of this
Section 1.10, any person who is, on any employee payroll of The May Department
Stores Company (for purposes of this Section 1.10.6, “May Company”) or a
subsidiary thereof, treated or classified as an employee of May Company or a
subsidiary thereof immediately prior to the effective date of the merger of May
Company into a wholly owned subsidiary of Federated shall not, at any time
during the period that begins on the effective date of such merger and ends on
the next date on which he or she no longer is an Employee, qualify as a Covered
Employee for purposes of this Plan (until, unless, and to the extent the
provisions of this Section 1.10.6 are changed or deleted by a further amendment
to the Plan). For purposes of this Section 1.10.6, a “subsidiary” of May Company
means any corporation, partnership, or other organization other than May Company
which is in a chain of corporations, partnerships, and/or other organizations
that begins with May Company and in which at least 80% of the voting interests
in such corporation, partnership, or other organization in such chain (other
than May Company) is owned by May Company or another corporation, partnership,
or other organization in such chain.
        IN ORDER TO EFFECT THE FOREGOING PLAN REVISION, the sponsor of the Plan
hereby signs this Plan amendment.

     
 
  FEDERATED DEPARTMENT STORES,
 
  INC.
 
   
 
  By: /s/ David W. Clark
 
   
 
  Title: SVP Human Resources
 
   
 
  Date: August 23, 2005

